DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 30, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3 and 4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Claim 3 recites “a sensor, an LCD panel, a keypad, and a speaker configured to detect whether the door is opened or closed and whether the electronic key is stored”.  Neither the claims nor the detailed description enable one or ordinary skill to make and use a device having a sensor, LCD panel, keypad, and speaker configured to detect whether the door is opened or closed and whether the electronic key is stored.  A sensor, an LCD .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 7, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ognjenovic.
Regarding claim 1, Ognjenovic discloses an electronic key storage device (100) including an openable and closable door and a plurality of key holders, the electronic key storage device (501) comprising: a storage unit configured to store key information of an electronic key usable for each registered user and location information of the key holder matching the electronic key; a user authentication unit (103) configured to perform user authentication by receiving user authentication information so that the door is openable or closable (paragraph [0015]); and a control unit (300) configured to control a fastening operation of the key holder to put the electronic key in the key holder and take the electronic key out of the key holder (paragraph [0021]).
	Regarding claim 2, Ognjenovic discloses an electronic key storage device wherein the user authentication unit performs user authentication by acquiring authentication information of any one of a password, biometric information, an NFC tag, and an RFID tag (paragraph [0015]).
Regarding claim 5, Ognjenovic discloses an electronic key storage device further comprising a light emitting unit (308) that is provided around the key holder and emitting light in different colors according to the key holder matching the electronic key usable for each registered user (paragraph [0021]).

Regarding claim 9, Ognjenovic discloses an electronic key storage device further comprising an information acquisition unit configured to acquire access right information for each electronic key on an electronic locking device (paragraph [0029]).
Regarding claim 10, Ognjenovic discloses an electronic key storage device wherein the access right information includes at least one of a date, a day of the week, and a time (i.e., predetermined period of time) when the access to the electronic locking device is possible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ognjenovic in view of Mooney et al. U.S. Patent No. 6,943,666 (hereinafter Mooney).
Regarding claim 6, Ognjenovic discloses a an electronic key storage device comprising all the features of claim 5 as disclosed above, but fails to explicitly disclose wherein when the electronic key is put in the key holder, the electronic key is charged, and the light emitting unit emits light in different colors according to the state of charge of the electronic key.
Mooney however, discloses a device wherein when the electronic key is put in a key holder, the electronic key is charged (column 5, lines 16-26).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement charging of an electronic key when the key is put in a key holder since doing so would conveniently extend the operational life of the electronic key.
.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ognjenovic in view of Daghan et al. U.S. Patent Application Publication No. 2005/0159856 (hereinafter Daghan).
Regarding claim 8, Ognjenovic discloses a an electronic key storage device comprising all the features of claim 1 as disclosed above, but fails to explicitly disclose the control unit updating firmware information of the electronic key put in the key holder.
Daghan however, discloses a device wherein a control unit updates firmware information of an electronic key put in a key holder (paragraph [0024]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement updating firmware information an electronic key when the key is put in a key holder since doing so would conveniently extend the operational life of the electronic key.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	
Sato et al. U.S. Patent No. 9,053,592 discloses a key storage device similar to Applicant’s claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniell L Negron whose telephone number is (571)272-7559. The examiner can normally be reached Mondays through Fridays between the hours of 9AM and 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571) 272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Daniell L Negron/Primary Examiner, Art Unit 2699                                                                                                                                                                                                        November 12, 2021